 



EXHIBIT 10.1

CAL DIVE INTERNATIONAL, INC.
400 N. Sam Houston Parkway E.
Suite 400
Houston, Texas 77060

May 5, 2005

Torch Offshore, Inc.
Torch Offshore, L.L.C.
Torch Express, L.L.C.

c/o David Phelps, Chief Restructuring Advisor
c/o Robert Fulton, Manager
401 WhitneyAvenue, Suite 400
Gretna, Louisiana 70056

      This letter agreement (this “Letter”) confirms our understanding in
respect of certain matters discussed herein relating to the transactions set
forth and contemplated under that certain Amended and Restated Asset Purchase
Agreement, dated as of May 2, 2005 (the “Agreement”), among Cal Dive
International, Inc., a Minnesota corporation (“Buyer”), Torch Offshore, Inc., a
Delaware corporation (“Torch”), Torch Offshore, L.L.C., a Delaware limited
liability company (“Offshore”), and Torch Express L.L.C., a Louisiana limited
liability company (“Express”, with Torch and Offshore, each a “Seller” and
collectively, “Sellers”). Unless otherwise stated, or the context otherwise
requires, initially capitalized terms used but not defined in this Letter shall
have the meanings set forth in the Agreement.

      Buyer agrees with Sellers that the Agreement hereby is amended and
modified as follows: the amount of $500,000 in Section 9.1(e)(i)(A) and in
Section 9.1(e)(i)(B) shall instead be an amount of $400,000. Any conforming
amendments or modifications to Exhibit G of the Agreement (Bidding Procedures
for the Sale of Certain Assets of Torch Offshore, Inc.) to reflect the amendment
and modification set forth in the preceding sentence are hereby agreed to by the
Buyer and the Sellers. Furthermore, the Buyer and Sellers agree that the
location for the Auction (as defined in Exhibit G of the Agreement) shall be the
offices of Heller, Draper, Hayden, Patrick & Horn, L.L.C. in New Orleans,
Louisiana.

      The Letter shall be effective as of the date first set forth above. On and
after the effectiveness of this Letter, each reference to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Agreement shall
mean and be a reference to the Agreement as amended and modified by this Letter.
The Agreement, as amended and modified by this Letter, is and shall continue to
be in full force and effect and is hereby in all respects ratified and
confirmed. The execution, delivery and effectiveness of this Letter shall not
operate as a waiver of any right, power or remedy of the Buyer under the
Agreement, nor constitute a waiver of any provision of the

 



--------------------------------------------------------------------------------



 



Agreement. Sellers hereby confirm that the costs and expenses of the Buyer in
connection with the preparation, execution and delivery of this Letter and any
other instruments and documents related hereto (including, without limitation,
the reasonable fees and expenses of counsel) shall be, and shall be deemed to
constitute, fees and expenses subject to reimbursement (as part of the Expense
Reimbursement) under Section 9.1(e) of the Agreement.

      The provisions of Sections 12.1, 12.2 and 14.6 of the Agreement shall be
applicable to this Letter (in each case substituting this “Letter” for
references to the Agreement) and are incorporated herein by reference.

      Please confirm, by execution hereof in the appropriate spaces provided
below, your agreement and acceptance to the terms of this Letter.

            Very Truly Yours,


CAL DIVE INTERNATIONAL, INC.
      By:   /s/ MARTIN. R. FERRON         Name:   Martin R. Ferron       
Title:   President and COO     

            ACCEPTED AND AGREED:

TORCH OFFSHORE, INC.
      By:   /s/ ROBERT E. FULTON         Name:   Robert E. Fulton       
Title:   Chief Financial Officer              By:   /s/ LANA J. HINGLE
STOCKSTILL         Name:   Lana J. Hingle Stockstill        Title:   Chief
Administrative Officer     

            TORCH OFFSHORE L.L.C.
TORCH EXPRESS L.L.C.
      By:   /s/ ROBERT E. FULTON         Name:   Robert E. Fulton       
Title:   Chief Financial Officer     

[Signature Page to May 5, 2005 Letter Agreement]